 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Guy Andrew Williams,                               No. CV-16-04062-PHX-ROS
10                   Petitioner,                        ORDER
11   v.
12   USA,
13                   Respondent.
14
15          On March 5, 2019, Magistrate Judge Deborah M. Fine issued a Report and
16   Recommendation (“R&R”) recommending Petitioner’s Motion to Vacate, Set Aside, or
17   Correct Sentence (Doc. 1) be denied. Petitioner, who is represented by counsel, did not
18   file any objections. The absence of objections means this Court need not review the R&R.
19   See Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (“[D]istrict courts
20   are not required to conduct any review at all . . . of any issue that is not the subject of an
21   objection.”).
22          Accordingly,
23          IT IS ORDERED the Report and Recommendation (Doc. 20) is ADOPTED IN
24   FULL. The Motion to Vacate, Set Aside, or Correct Sentence (Doc. 1) is DENIED. The
25   Clerk of Court shall enter judgment accordingly.
26          IT IS FURTHER ORDERED a Certificate of Appealability and leave to proceed
27   in forma pauperis on appeal are DENIED because the petition does not make a substantial
28   showing of the denial of a constitutional right.
 1   Dated this 29th day of March, 2019.
 2
 3
 4                                           Honorable Roslyn O. Silver
 5                                           Senior United States District Judge

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -2-
